Exhibit 10.9

MEDTRONIC PLC

AMENDED AND RESTATED 2013 STOCK AWARD AND INCENTIVE PLAN

Section 1. Purpose; Definitions.

1.1 Purpose. The purpose of this Medtronic plc Amended and Restated 2013 Stock
Award and Incentive Plan (this “Plan”) is to give the Company and its Affiliates
and Subsidiaries (each as defined below) a competitive advantage in attracting,
retaining, and motivating officers, employees, directors, and consultants, to
provide the ability for the Company to provide such individuals with financial
rewards that are intended to be deductible to the maximum extent possible as
“performance-based compensation” within the meaning of Section 162(m) of the
Code (as defined below), and to provide the Company and its Subsidiaries and
Affiliates with an incentive plan that gives officers, employees, directors, and
consultants financial incentives directly linked to shareholder value. This Plan
is intended to serve as the Company’s primary vehicle for equity compensation
awards and long-term cash incentive awards for employees, directors, and other
service providers, as well as annual bonus awards for the Company’s executive
officers. Following the date that this Plan was approved by the Company’s
shareholders, no further equity compensation awards were granted pursuant to any
other Company plan (it being understood that outstanding awards under such plans
will continue to be settled pursuant to the terms of such plans). The Plan is
hereby amended and restated as of January 26, 2015.

1.2 Definitions. Certain terms used herein have definitions given to them in the
first place in which they are used. In addition, for purposes of this Plan, the
following terms are defined as set forth below:

(a) “Act” means the Securities Exchange Act of 1934, as amended from time to
time, any regulations promulgated thereunder, and any successor thereto.

(b) “Administrator” shall have the meaning set forth in Section 2.2.

(c) “Affiliate” means a corporation or other entity controlled by, controlling,
or under common control with, the Company.

(d) “Applicable Exchange” means the New York Stock Exchange or such other
securities exchange as may at the applicable time be the principal market for
the Common Stock.

(e) “Award” means an Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Stock-Based Award, or Performance Award granted
pursuant to the terms of this Plan.

(f) “Award Agreement” means a written document or agreement setting forth the
terms and conditions of a specific Award.

(g) “Beneficial Owner” shall have the meaning given in Rule 13d-3, promulgated
pursuant to the Act.

(h) “Board” means the Board of Directors of the Company.

(i) “Cause” means, unless otherwise provided in an Award Agreement, (i) “Cause”
as defined in any Individual Agreement to which the applicable Participant is a
party and which is operative at the time in question, or (ii) if there is no
such Individual Agreement, or if it does not define “Cause”: (A) commission by
the Participant of a felony under federal law, local law or the law of the state
in which such action occurred, (B) failure on the part of the Participant to
perform such Participant’s employment duties in any material respect, (C) the
Participant’s prolonged absence from duty without the consent of the Company,
(D) intentional engagement by the Participant in any activity that is in
conflict with or adverse to the business or other interests of the Company, or
(E) willful misconduct or malfeasance of duty which is reasonably determined to
be detrimental to the Company. Notwithstanding the general rule of Section 2.3,
following a Change of Control, any determination by the Committee as to whether
“Cause” exists shall be subject to de novo review.

(j) “Change of Control” shall have the meaning set forth in Section 10.2.



--------------------------------------------------------------------------------

(k) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, regulations promulgated thereunder, and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
provision of the Code.

(l) “Committee” means a committee or subcommittee of the Board, appointed from
time to time by the Board, which committee or subcommittee shall consist of two
or more non-employee directors, each of whom is intended to be, to the extent
required by Rule 16b-3, a “non-employee director” as defined in Rule 16b-3 and,
to the extent required by Section 162(m) of the Code and any regulations
promulgated thereunder, an “outside director” as defined under Section 162(m) of
the Code. Initially, and unless and until otherwise determined by the Board,
“Committee” means the Compensation Committee of the Board.

(m) “Common Stock” means ordinary shares, par value $0.0001 per share, of the
Company.

(n) “Company” means Medtronic plc, an Irish public limited company.

(o) “Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spinoff or sale by the Company, of the stock
of the Subsidiary or Affiliate) or a sale of a division of the Company or its
Affiliates.

(p) “Eligible Individuals” means directors, officers, employees, and consultants
of the Company or any Subsidiary or Affiliate, and prospective employees,
officers and consultants, who have accepted offers of employment or consultancy
from the Company or any Subsidiary or Affiliate; provided however, that no grant
shall be effective prior to the date on which such individual’s employment or
consultancy commences.

(q) “Fair Market Value” means, unless otherwise determined by the Committee, the
closing price of a share of Common Stock on the Applicable Exchange on the date
of measurement or, if Shares were not traded on the Applicable Exchange on such
measurement date, on the next preceding date on which Shares were traded, all as
reported by such source as the Committee may select. If the Common Stock is not
listed on a national securities exchange, Fair Market Value shall be determined
by the Committee in its good faith discretion, taking into account, to the
extent appropriate, the requirements of Section 409A of the Code.

(r) “Free-Standing SAR” shall have the meaning set forth in Section 5.3.

(s) “Full-Value Award” means any Award other than an Option, Stock Appreciation
Right, or Performance Cash Award.

(t) “Good Reason” for termination means, unless otherwise provided in an Award
Agreement, a Termination of Employment during the two-year period following a
Change of Control by a Participant if (i) such Termination of Employment
constitutes a termination for “good reason” or qualifies under any similar
constructive termination provision, in either case, in any Individual Agreement
applicable to such Participant, or (ii) if the Participant is not party to any
such Individual Agreement, or if such Individual Agreement does not contain such
a provision, any Termination of Employment following the occurrence of: (A) an
involuntary relocation that increases the Participant’s commute by more than 50
miles from the commute in effect immediately prior to the applicable Change of
Control, (B) a material reduction in either the Participant’s base pay or in the
Participant’s overall compensation opportunity from the levels in effect
immediately prior to the applicable Change of Control or (C) a material
reduction in the Participant’s authority, duties or responsibilities below the
levels in effect immediately prior to the applicable Change of Control.
Notwithstanding the foregoing, a Termination of Employment shall be deemed to be
for Good Reason under clause (ii) of this Section 1.2(t) only if the Participant
provides written notice to the Company of the existence of one or more of the
conditions giving rise to Good Reason within 90 days of the initial existence of
such condition, the Company fails to cure such condition during the 30-day
period (the “Cure Period”) following its receipt of such notice, and the
Participant terminates employment within 180 days following the conclusion of
the Cure Period.

 

2



--------------------------------------------------------------------------------

(u) “Grant Date” means (i) the date on which the Committee (or its delegate, if
applicable) takes action to select an Eligible Individual to receive a grant of
an Award and determines the number of Shares to be subject to such Award, or
(ii) such later date as is provided by the Committee (or its delegate, if
applicable).

(v) “Incentive Stock Option” means any Option that is designated in the
applicable Award Agreement as an “incentive stock option” within the meaning of
Section 422 of the Code or any successor provision thereto, and that in fact
qualifies.

(w) “Individual Agreement” means an employment, consulting, severance, change of
control, or similar agreement between a Participant and the Company or between
the Participant and any of the Company’s Subsidiaries or Affiliates. For
purposes of this Plan, an Individual Agreement shall be considered “operative”
during its term; provided , that an Individual Agreement under which severance
or other substantive protections, compensation and/or benefits are provided only
following a change of control or termination of employment in anticipation of a
change of control shall not be considered “operative” until the occurrence of a
Change of Control or Termination of Employment in anticipation of a Change of
Control, as the case may be.

(x) “ISO Eligible Employee” means an employee of the Company, any subsidiary
corporation (within the meaning of Section 424(f) of the Code) of the Company,
or parent corporation (within the meaning of Section 424(e) of the Code) of the
Company.

(y) “Nonqualified Option” means any Option that either (i) is not designated as
an Incentive Stock Option or (ii) is so designated but fails to qualify as such.

(z) “Option” means an Award granted under Section 5.1.

(aa) “Other Stock-Based Awards” means Awards of Common Stock and other Awards
that are valued in whole or in part by reference to, or are otherwise based
upon, Common Stock, including (without limitation) unrestricted stock, dividend
equivalents, and convertible debentures.

(bb) “Other Stock-Based Performance Award” shall have the meaning given in
Section 8.

(cc) “Participant” means an Eligible Individual to whom an Award is or has been
granted.

(dd) “Performance Award” means a Performance Cash Award, an Other Stock-Based
Performance Award, an Award of Performance-Based Restricted Stock, or
Performance Units, as each is defined herein.

(ee) “Performance-Based Restricted Stock” shall have the meaning given in
Section 6.1.

(ff) “Performance Cash Award” shall have the meaning set forth in Section 9.

(gg) “Performance Goals” means the performance goals established by the
Committee in connection with the grant of a Performance Award. In the case of
Qualified Performance-Based Awards, (i) such Performance Goals shall be based on
the attainment of or changes in specified levels of one or more of the following
measures: sales, net sales, revenue, revenue growth or product revenue growth,
operating income (before or after taxes), return on invested capital, return on
capital employed, pre- or after-tax income (before or after allocation or
corporate overhead and bonus), net earnings, earnings per share, diluted
earnings per share, consolidated earnings before or after taxes (including
earnings before some or all of the following: interest, taxes, depreciation and
amortization), net income, gross profit, gross margin, year-end cash, debt
reductions, book value per share, return on equity, expense management, return
on investment, improvements in capital structure, profitability of an
identifiable business unit or product, maintenance or improvements of profit
margins, stock price, market share, costs, cash flow, working capital, return on
assets or net assets, asset turnover, inventory turnover, economic value added
(economic profit) or equivalent metrics, comparison with various stock market
indices, appreciation in and/or maintenance of share price, reductions in costs,
regulatory achievements, implementation, completion or attainment of measurable
objectives with respect to research, development, products or projects and
recruiting or maintaining personnel, and total shareholder return; each as
measured with respect to the Company or one or more Affiliates, Subsidiaries,
divisions, business units, or business segments of the Company, either in
absolute

 

3



--------------------------------------------------------------------------------

terms or relative to the performance of one or more other companies or an index
covering multiple companies; (ii) such Performance Goals shall be set by the
Committee in the time period prescribed by Section 162(m) of the Code and the
regulations promulgated thereunder; (iii) such Performance Goals shall be
objective, pre-established performance goals within the meaning of
Section 162(m) of the Code and the regulations promulgated thereunder and
(iv) the achievement of such Performance Goals shall be certified in accordance
with the requirements of Section 162(m) of the Code.

(hh) “Performance Period” means that period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
Performance Goal specified by the Committee with respect to such Award is to be
measured.

(ii) “Performance Units” shall have the meaning given in Section 7.1.

(jj) “Plan” means this Medtronic plc Amended and Restated 2013 Stock Award and
Incentive Plan, as set forth herein and as hereafter amended from time to time.

(kk) “Predecessor Plans” means the Company’s Amended and Restated 1994 Stock
Award Plan, 1998 Outside Director Stock Compensation Plan, Executive Incentive
Plan, Kyphon Inc. 2002 Stock Plan, 2003 Long-Term Incentive Plan and 2008 Stock
Award and Incentive Plan.

(ll) “Qualified Performance-Based Award” means an Award intended to qualify for
the Section 162(m) Exemption, as provided in Section 11.

(mm) “Replaced Award” shall have the meaning given in Section 10.1.

(nn) “Replacement Award” shall have the meaning given in Section 10.1.

(oo) “Restricted Stock” shall have the meaning given in Section 6.

(pp) “Restricted Stock Units” shall have the meaning given in Section 7.

(qq) “Restriction Period” means, with respect to Restricted Stock and Restricted
Stock Units, the period commencing with the Grant Date and ending upon the
expiration of the applicable vesting conditions or the achievement of the
applicable Performance Goals (it being understood that the Committee may provide
that restrictions shall lapse with respect to portions of the applicable Award
during the Restriction Period).

(rr) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.

(ss) “Share” means a share of Common Stock.

(tt) “Stock Appreciation Right” or “SAR” shall have the meaning set forth in
Section 5.3.

(uu) “Subsidiary” has the meaning set forth in section 155 of the Companies Act
1963 of the Republic of Ireland; provided that, to the extent required to avoid
the imposition of additional taxes under Section 409A of the Code, an entity
shall not be treated as a Subsidiary unless it is also an entity in which the
Company has a “controlling interest” (as defined in Treas. Reg.
Section 1.409A-1(b)(5)(ii)(E)(1)), either directly or through a chain of
corporations or other entities in which each corporation or other entity has a
“controlling interest” in another corporation or entity in the chain, as
determined by the Committee.

(vv) “Substitute Award” means any Award granted in assumption of, or in
substitution for, an award of a company or business (that is not, prior to the
applicable transaction, a Subsidiary or Affiliate of the Company) acquired by
the Company or a Subsidiary or Affiliate or with which the Company or a
Subsidiary or Affiliate combines.

(ww) “Tandem SAR” shall have the meaning set forth in Section 5.3.

 

4



--------------------------------------------------------------------------------

(xx) “Ten Percent Shareholder” means a person owning stock possessing more than
10% of the total combined voting power of all classes of stock of the Company,
any subsidiary corporation (within the meaning of Section 424(f) of the Code),
or parent corporation (within the meaning of Section 424(e) of the Code).

(yy) “Term” means the maximum period during which an Option or Stock
Appreciation Right may remain outstanding, subject to earlier termination upon
Termination of Employment or otherwise, as specified in the applicable Award
Agreement.

(zz) “Termination of Employment” means, unless otherwise provided in the Award
Agreement, the termination of the applicable Participant’s employment with, or
performance of services for, the Company and any of its Subsidiaries or
Affiliates. Unless otherwise determined by the Committee, a Participant employed
by, or performing services for, a Subsidiary or an Affiliate or a division of
the Company or its Affiliates shall be deemed to incur a Termination of
Employment if, as a result of a Disaffiliation, such Subsidiary, Affiliate, or
division ceases to be a Subsidiary, Affiliate or division, as the case may be,
and the Participant does not immediately become an employee of, or service
provider for, the Company or another Subsidiary or Affiliate. Temporary absences
from employment because of illness, vacation, or leave of absence, and transfers
among the Company and its Subsidiaries and Affiliates, shall not be considered
Terminations of Employment. Notwithstanding the foregoing, with respect to any
Award that constitutes “nonqualified deferred compensation” within the meaning
of Section 409A of the Code, “Termination of Employment” shall mean a
“separation from service” as defined under Section 409A of the Code.

Section 2. Administration.

2.1 Committee. The Plan shall be administered by the Committee or a duly
designated Administrator, as defined herein. The Committee shall, subject to
Section 11, have plenary authority to grant Awards to Eligible Individuals
pursuant to the terms of the Plan. Among other things, the Committee shall have
the authority, subject to the terms and conditions of the Plan:

(a) To select the Eligible Individuals to whom Awards may be granted;

(b) To determine whether and to what extent Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Other Stock-Based Awards, or
Performance Awards, or any combination thereof, are to be granted hereunder;

(c) To determine the number of Shares to be covered by each Award granted under
the Plan;

(d) To determine the terms and conditions of each Award granted hereunder, based
on such factors as the Committee shall determine;

(e) Subject to Section 12, to modify, amend, or adjust the terms and conditions
of any Award;

(f) To adopt, alter, or repeal such administrative rules, guidelines, and
practices governing the Plan as the Committee shall from time to time deem
advisable;

(g) To interpret the terms and provisions of the Plan and any Award issued under
the Plan (and any agreement relating thereto);

(h) Subject to Sections 11 and 12, to accelerate the vesting or lapse of
restrictions of any outstanding Award, based in each case on such considerations
as the Committee in its sole discretion may determine;

(i) To decide all other matters that must be determined in connection with an
Award;

(j) To determine whether, to what extent, and under what circumstances cash,
Shares, and other property and other amounts payable with respect to an Award
under this Plan shall be deferred either automatically or at the election of the
Participant; and

(k) To otherwise administer the Plan.

 

5



--------------------------------------------------------------------------------

2.2 Committee Procedures; Board Authority. The Committee shall exercise its
authority under the Plan as follows:

(a) The Committee may act only with the assent of a majority of its members then
in office, except that the Committee may, except to the extent prohibited by
applicable law or the listing standards of the Applicable Exchange and subject
to Section 11.3, allocate all or any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it (the
“Administrator”). Notwithstanding the foregoing, the Committee may not so
delegate any responsibility or power to the extent that such delegation would
cause a Qualified Performance-Based Award hereunder not to qualify for the
Section 162(m) Exemption, or make any Award hereunder subject to (and not exempt
from) the short-swing recovery rules of Section 16(b) of the Act. Without
limiting the generality of the foregoing, the Committee may not delegate its
responsibilities and powers to grant, establish the terms and conditions of, and
otherwise administer Qualified Performance-Based Awards, nor its
responsibilities and powers to grant and establish the terms and conditions of
Awards to Participants who are subject to Section 16(b) (as defined in
Section 11.4 below).

(b) Subject to Section 11.3, any authority granted to the Committee may also be
exercised by the full Board. To the extent that any permitted action taken by
the Board conflicts with action taken by the Committee, the Board action shall
control.

2.3 Discretion of Committee. Subject to Section 1.2(i), any determination made
by the Committee or by the Administrator under the provisions of the Plan with
respect to any Award shall be made in the sole discretion of the Committee or
the Administrator at the time of the grant of the Award or, unless in
contravention of any express term of the Plan, at any time thereafter. All
decisions made by the Committee or the Administrator shall be final and binding
on all persons, including the Company, Participants, and Eligible Individuals,
and by accepting an Award under the Plan, each Participant acknowledges that all
decisions of the Committee shall be final and binding on the Participant, his or
her beneficiaries and any other person having a claim or an interest in the
Award.

2.4 Award Agreements. Unless otherwise determined by the Committee, the terms
and conditions of each Award, as determined by the Committee, shall be set forth
in a written Award Agreement. Award Agreements may be amended only in accordance
with Section 12 hereof.

Section 3. Common Stock Subject to Plan.

3.1 Plan Maximums. Subject to adjustment as provided in Section 3.4, (a) the
maximum number of Shares that may be issued pursuant to Awards under the Plan
shall be the sum of (i) 50,000,000 Shares, (ii) any Shares which are available
for grant as of August 22, 2013 under the Company’s 2008 Stock Award and
Incentive Plan and (iii) any Shares relating to Predecessor Plans which become
available for grants under the Plan pursuant to Section 3.2; and (b) the maximum
number of Shares that may be issued pursuant to Options intended to be Incentive
Stock Options shall be 50,000,000. Shares subject to an Award under the Plan may
be authorized and unissued Shares or may be treasury Shares.

3.2 Rules for Calculating Shares Issued. For purposes of the limits set forth in
Section 3.1 (but not for purposes of the limits set forth in Section 3.3), each
Share that is subject to a Full-Value Award shall be counted as 3.0 Shares. To
the extent that any Award under this Plan or the Predecessor Plans is forfeited,
or any Option and related Tandem SAR or any Free-Standing SAR granted under this
Plan or the Predecessor Plans terminates, expires, or lapses without being
exercised, or any Award is settled for cash, the Shares subject to such Awards
not delivered as a result thereof shall thereupon become available (in the case
of Full-Value Awards, based upon the share-counting ratio set forth in the first
sentence of this Section 3.2) for Awards under the Plan. In the event that any
Shares of Common Stock are withheld by the Company or previously acquired Shares
are tendered (either actually or by attestation) by a Participant to satisfy any
tax withholding obligation with respect to an Award other than an Option or SAR,
then the Shares so tendered or withheld shall automatically again become
available for issuance under the Plan and correspondingly increase the total
number of Shares available for issuance under Section 3.1 in accordance with the
same ratio specified in this Section 3.2. Notwithstanding anything to the
contrary in this Section 3.2, the following Shares will not again become
available for issuance under the Plan: (a) any Shares which would have been
issued upon any exercise of an Option but for the fact that the exercise price
was paid by a “net exercise” pursuant to Section 5.8(c) or any previously
acquired Shares tendered (either actually or by attestation) by

 

6



--------------------------------------------------------------------------------

a Participant in payment of the exercise price of an Option; (b) any Shares
withheld by the Company or previously acquired Shares tendered (either actually
or by attestation) by a Participant to satisfy any tax withholding obligation
with respect to an Option or SAR (but not other Awards); (c) Shares covered by a
SAR that are not issued in connection with the stock settlement of the SAR upon
its exercise; and (d) Shares that are repurchased by the Company using Option
exercise proceeds. In addition, in the case of any Substitute Award, Shares
delivered or deliverable in connection with such Substitute Award shall not be
deemed granted or issued under the Plan for purposes of Sections 3.1 or 3.3.

3.3 Individual Limits. Subject to adjustment as provided in Section 3.4, no
Participant may be granted (a) Options and Stock Appreciation Rights relating to
more than 2,000,000 Shares under the Plan during any fiscal year and (b) Awards
other than Options or Stock Appreciation Rights relating to more than 2,000,000
Shares under the Plan during any fiscal year. In addition to the foregoing, the
maximum dollar value that may be paid to any Participant in Qualified
Performance-Based Awards denominated in cash in any fiscal year shall be
$20,000,000 for the Company’s Chief Executive Officer and $10,000,000 for each
other Participant, including any amounts earned during such fiscal year and
deferred. If an Award is cancelled, the cancelled Award shall continue to be
counted towards the limitations set forth in this Section 3.3.

3.4 Adjustment Provision. The Committee shall have authority to make adjustments
under the Plan as provided below:

(a) In the event of a merger, consolidation, acquisition of property or shares,
stock rights offering, liquidation, separation, spinoff, Disaffiliation,
extraordinary dividend of cash or other property, or similar event affecting the
Company or any of its Subsidiaries (a “Corporate Transaction”), the Committee,
or the Board shall make such substitutions or adjustments as it deems
appropriate and equitable to (i) the aggregate number and kind of Shares or
other securities reserved for issuance and delivery under the Plan, (ii) the
various maximum share limitations set forth in Sections 3.1 and 3.3, (iii) the
number and kind of Shares or other securities subject to outstanding Awards, and
(iv) the exercise price of outstanding Awards. Any fractional Shares resulting
from such adjustment shall be eliminated. Any adjustments determined by the
Committee shall be final, binding and conclusive.

(b) In the event of a stock dividend, stock split, reverse stock split,
reorganization, share combination, recapitalization, or similar event affecting
the capital structure of the Company, the Committee or the Board shall make such
substitutions or adjustments as it deems appropriate and equitable to (i) the
aggregate number and kind of Shares or other securities reserved for issuance
and delivery under the Plan, (ii) the various share maximum limitations set
forth in Sections 3.1 and 3.3, (iii) the number and kind of Shares or other
securities subject to outstanding Awards, and (iv) the exercise price of
outstanding Awards, provided that in no event shall the per Share exercise price
of an Option or the subscription price payable per Share of an Award be reduced
to an amount that is lower than the nominal value of a Share. Any fractional
Shares resulting from such adjustment shall be eliminated. Any adjustments
determined by the Committee shall be final, binding and conclusive.

(c) In the case of Corporate Transactions, such adjustments may include, without
limitation, (i) the cancellation of outstanding Awards in exchange for payments
of cash, property, or a combination thereof having an aggregate value equal to
the value (if any) of such Awards, as determined by the Committee or the Board
in its sole discretion (it being understood that, in the case of a Corporate
Transaction with respect to which shareholders of Common Stock receive
consideration other than publicly traded equity securities of the Surviving
Corporation (as defined below in Section 10.2), any such determination by the
Committee that the value of an Option or Stock Appreciation Right shall for this
purpose be deemed to equal the excess, if any, of the value of the consideration
being paid for each Share pursuant to such Corporate Transaction over the
exercise price of such Option or Stock Appreciation Right shall conclusively be
deemed valid), (ii) the substitution of other property (including, without
limitation, cash or other securities of the Company and securities of entities
other than the Company) for the Shares subject to outstanding Awards, and
(iii) in connection with a Disaffiliation, arranging for the assumption of
Awards, or replacement of Awards with new awards based on other property or
other securities (including, without limitation, other securities of the Company
and securities of entities other than the Company), by the affected Subsidiary,
Affiliate, or division of the Company or by the entity that controls such
Subsidiary, Affiliate, or division of the Company following such Corporate
Transaction (as well as any corresponding adjustments to Awards that remain
based upon Company securities). For the avoidance of doubt, if the Committee
determines that, as of the date of the Corporate Transaction, the Award has no
value, then such Award may be terminated by the Company without payment.

 

7



--------------------------------------------------------------------------------

(d) The Committee may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include, but are not limited to, one or
more of the following: (i) items related to a change in accounting principle;
(ii) items relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (vii) items related to
the disposal or sale of a business or segment of a business; (viii) items
related to discontinued operations that do not qualify as a segment of a
business under applicable accounting standards; (ix) items attributable to any
stock dividend, stock split, combination or exchange of stock occurring during
the Performance Period; (x) any other items of significant income or expense
which are determined to be appropriate adjustments; (xi) items relating to
unusual or extraordinary corporate transactions, events or developments,
(xii) items related to amortization of acquired intangible assets; (xiii) items
that are outside the scope of the Company’s core, on-going business activities;
(xiv) items related to acquired in-process research and development; (xv) items
relating to changes in tax laws; (xvi) items relating to major licensing or
partnership arrangements; (xvii) items relating to asset impairment charges;
(xviii) items relating to gains or losses for litigation, arbitration and
contractual settlements; or (xix) items relating to any other unusual or
nonrecurring events or changes in applicable laws, accounting principles or
business conditions. For all Awards intended to qualify for the Section 162(m)
Exemption, such determinations shall be made within the time prescribed by, and
otherwise in compliance with, Section 162(m) of the Code.

(e) Notwithstanding the foregoing: (a) any adjustments made pursuant to
Section 3.4 to Awards that are considered “deferred compensation” within the
meaning of Section 409A of the Code shall be made in compliance with the
requirements of Section 409A of the Code and (b) any adjustments made pursuant
to Section 3.4 to Awards that are not considered “deferred compensation” subject
to Section 409A of the Code shall be made in such a manner as to ensure that,
after such adjustment, the Awards either (i) continue not to be subject to
Section 409A of the Code, or (ii) comply with the requirements of Section 409A
of the Code.

Section 4. Eligibility.

4.1 Eligible Individuals; Incentive Stock Options. Awards may be granted under
the Plan to Eligible Individuals; provided, that Incentive Stock Options may be
granted only to employees of the Company and its Subsidiaries or parent
corporation (within the meaning of Section 424(f) of the Code).

Section 5. Options and Stock Appreciation Rights.

5.1 Types of Options. Options may be of two types: Incentive Stock Options and
Nonqualified Options. The Award Agreement for an Option shall indicate whether
the Option is intended to be an Incentive Stock Option or a Nonqualified Option;
provided, that any Option that is designated as an Incentive Stock Option but
fails to meet the requirements therefor (as described in Section 5.2 or
otherwise), and any Option that is not expressly designated as intended to be an
Incentive Stock Option shall be treated as a Nonqualified Option.

5.2 Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value, determined at the time of grant, of the Shares with respect to
which Incentive Stock Options are exercisable for the first time during any
calendar year under the Plan or any other stock option plan of the Company, any
subsidiary corporation (within the meaning of Section 424(f) of the Code), or
parent corporation (within the meaning of Section 424(e) of the Code) exceeds
$100,000, Options relating to such Shares in excess of the limit shall be deemed
Nonqualified Options. If an ISO Eligible Employee does not remain employed by
the Company, any subsidiary corporation (within the meaning of Section 424(f) of
the Code), or parent corporation (within the meaning of Section 424(e) of the
Code) at all times from the time an Incentive Stock Option is granted until 3
months prior to the date of exercise thereof (or such other period as required
by applicable law), such Option shall be treated as a Nonqualified Stock Option.
Should any provision of the Plan not be necessary in order for any Options to
qualify as Incentive Stock Options, or should any additional provisions be
required, the Committee may amend the Plan accordingly, without the necessity of
obtaining the approval of the shareholders of the Company.

5.3 Types and Nature of Stock Appreciation Rights. Stock Appreciation Rights may
be “Tandem SARs”, which are granted in conjunction with an Option, or
“Free-Standing SARs”, which are not granted in conjunction with an Option. Upon
the exercise of a Stock Appreciation Right, the Participant shall be entitled to
receive an amount in cash, Shares, or both, in value equal to the product of
(a) the excess of the Fair Market Value of one Share over the exercise price of
the applicable Stock Appreciation Right, multiplied by (b) the number of Shares
in respect of which the Stock

 

8



--------------------------------------------------------------------------------

Appreciation Right has been exercised. The applicable Award Agreement shall
specify whether such payment is to be made in cash or Common Stock or both, or
shall reserve to the Committee or the Participant the right to make that
determination prior to or upon the exercise of the Stock Appreciation Right.

5.4 Tandem SARs. A Tandem SAR may be granted at the Grant Date of the related
Option. A Tandem SAR shall be exercisable only at such time or times and to the
extent that the related Option is exercisable in accordance with the provisions
of this Section 5, and shall have the same exercise price as the related Option.
A Tandem SAR shall terminate or be forfeited upon the exercise or forfeiture of
the related Option, and the related Option shall terminate or be forfeited upon
the exercise or forfeiture of the Tandem SAR.

5.5 Exercise Price. Except in respect of Replacement Awards or Substitute
Awards, the exercise price per Share subject to an Option or Free-Standing SAR
shall be determined by the Committee and set forth in the applicable Award
Agreement, and shall not be less than the Fair Market Value of a share of the
Common Stock on the applicable Grant Date; provided, that if an Incentive Stock
Option is granted to a Ten Percent Shareholder, the exercise price shall be no
less than 110% of the Fair Market Value of the Stock on the applicable Grant
Date.

5.6 Term. The Term of each Option and each Free-Standing SAR shall be fixed by
the Committee, but shall not exceed 10 years from the Grant Date.

5.7 Vesting and Exercisability. Except as otherwise provided herein, Options and
Free-Standing SARs shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Committee. Subject to
the terms of the Plan and the applicable Award Agreement, in no event shall the
vesting schedule of an Option or Free-Standing SAR provide that such Option or
Free-Standing SAR vest prior to the first anniversary of the Grant Date. The
minimum vesting periods specified in the preceding sentence shall not apply:
(A) to Awards made in payment of earned performance-based Awards and other
earned cash-based incentive compensation; (B) upon a termination of employment
due to death, disability or retirement; (C) upon a Change of Control; (D) to a
Substitute Award that does not reduce the vesting period of the award being
replaced; or (E) to Awards involving an aggregate number of shares of Common
Stock not in excess of five percent of the Shares available for grant as Options
or Free-Standing SARs.

5.8 Method of Exercise. Subject to the provisions of this Section 5, Options and
Free-Standing SARs may be exercised, in whole or in part, at any time during the
applicable Term by giving written notice of exercise to the Company specifying
the number of Shares as to which the Option or Free-Standing SAR is being
exercised. In the case of the exercise of an Option, such notice shall be
accompanied by payment in full of the purchase price (which shall equal the
product of such number of shares multiplied by the applicable exercise price)
and an amount equal to any federal, state, local or foreign withholding taxes.
To the extent permitted by law and if approved by the Committee (which approval
may be set forth in the applicable Award Agreement or otherwise), payment, in
full or in part, may be made by certified or bank check or such other instrument
or such other method as the Company may accept, as follows:

(a) Payment may be made in the form of Shares (by delivery of such shares or by
attestation) of the same class as the Common Stock subject to the Option already
owned by the Participant (based on the Fair Market Value of the Common Stock on
the date the Option is exercised); provided that, in the case of an Incentive
Stock Option, the right to make a payment in the form of already owned Shares of
the same class as the Common Stock subject to the Option may be authorized only
at the time the Option is granted.

(b) To the extent permitted by applicable law, payment may be made by delivering
a properly executed exercise notice to the Company, together with a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds necessary to pay the purchase price, and the
amount of any federal, state, local, or foreign withholding taxes. To facilitate
the foregoing, the Company may, to the extent permitted by applicable law, enter
into agreements for coordinated procedures with one or more brokerage firms.

(c) Payment may be made by instructing the Company to withhold a number of
Shares having a Fair Market Value (based on the Fair Market Value of the Common
Stock on the date the applicable Option is exercised) equal to the product of
(i) the exercise price multiplied by (ii) the number of Shares in respect of
which the Option shall have been exercised and an amount equal to any federal,
state, local and/or foreign withholding taxes.

 

9



--------------------------------------------------------------------------------

5.9 Delivery; Rights of Shareholders. No Shares shall be delivered pursuant to
the exercise of an Option until the exercise price therefor has been fully paid
and applicable taxes have been withheld. The applicable Participant shall have
all of the rights of a shareholder of the Company holding the class or series of
Common Stock that is subject to the Option or Stock Appreciation Right
(including, if applicable, the right to vote the applicable Shares and the right
to receive dividends), when (a) the Company has received a written notice from
the Participant of exercise that complies with all procedures established under
this Plan for effective exercise, including, without limitation, completion and
delivery of all required forms, (b) the Participant has, if requested, given the
representation described in Section 15.1, and (c) in the case of an Option, the
Participant has paid in full for such Shares.

5.10 Nontransferability of Options and Stock Appreciation Rights. No Option or
Free-Standing SAR shall be transferable by a Participant other than, for no
value or consideration, (a) by will or by the laws of descent and distribution,
or (b) in the case of a Nonqualified Option or Free-Standing SAR, as otherwise
expressly permitted by the Committee including, if so permitted, pursuant to a
transfer to the Participant’s family members, whether directly or indirectly or
by means of a trust or partnership or otherwise. For purposes of this Plan,
unless otherwise determined by the Committee, “family member” shall have the
meaning given to such term in General Instructions A.1(a)(5) to Form S-8 under
the Securities Act of 1933, as amended, and any successor thereto. A Tandem SAR
shall be transferable only with the related Option and only to the extent the
Option is transferable pursuant to the preceding sentence. Any Option or Stock
Appreciation Right shall be exercisable, subject to the terms of this Plan, only
by the applicable Participant, the guardian or legal representative of such
Participant, or any person to whom such Option or Stock Appreciation Right is
permissibly transferred pursuant to this Section 5.10, it being understood that
the term “Participant” includes such guardian, legal representative and other
transferee; provided , that the term “Termination of Employment” shall continue
to refer to the Termination of Employment of the original Participant.

5.11 No Dividend or Dividend Equivalents. No dividend or other distribution or
award of dividend equivalents may be granted with respect to any Option or SAR
granted under this Plan.

5.12 No Repricing. Notwithstanding any other provision of this Plan other than
Section 3.4, the Committee may not, without prior approval of the Company’s
stockholders, seek to effect any repricing of any previously granted,
“underwater” Option or SAR by: (i) amending or modifying the terms of the Option
or SAR to lower the exercise price; (ii) canceling the underwater Option or SAR
and granting either replacement Options or SARs having a lower exercise price;
or other Awards or cash in exchange; or (iii) repurchasing the underwater
Options or SARs. For purposes of this Section 5.12, an Option or SAR will be
deemed to be “underwater” at any time when the Fair Market Value of the Common
Stock is less than the exercise price of the Option or SAR.

Section 6. Restricted Stock (Including Performance-Based Restricted Stock).

6.1 Nature of Award; Certificates. Shares of Restricted Stock are actual Shares
issued to a Participant, and shall be evidenced in such manner as the Committee
may deem appropriate, including book-entry registration or issuance of one or
more stock certificates or delivery to an account in the Participant’s name at a
broker designated by the Company. “Performance-Based Restricted Stock” is an
Award of Shares of Restricted Stock, the vesting of which is subject to the
attainment of Performance Goals. In the event that the Committee grants Shares
of Performance-Based Restricted Stock, the performance levels to be achieved for
each Performance Period and the amount of the Award to be distributed shall be
conclusively determined by the Committee. Any certificate issued in respect of
Shares of Restricted Stock shall be registered in the name of the applicable
Participant and, in the case of Restricted Stock, shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Award. The Committee may require that the certificates evidencing such shares be
held in custody by the Company until the restrictions thereon shall have lapsed
and that, as a condition of any Award of Restricted Stock, the applicable
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.

6.2 Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:

(a) The Committee shall, prior to or at the time of grant, condition the vesting
or transferability of an Award of Restricted Stock upon the continued service of
the applicable Participant or the attainment of Performance Goals, or the
attainment of Performance Goals and the continued service of the applicable
Participant. In the event that the Committee conditions the grant or vesting of
an Award of Restricted Stock upon the attainment of Performance Goals (or the

 

10



--------------------------------------------------------------------------------

attainment of Performance Goals and the continued service of the applicable
Participant), the Committee may, prior to or at the time of grant, designate
such an Award as a Qualified Performance-Based Award. The conditions for grant,
vesting, or transferability and the other provisions of Restricted Stock Awards
(including without limitation any Performance Goals applicable to
Performance-Based Restricted Stock) need not be the same with respect to each
Participant.

(b) Subject to the terms of the Plan and the applicable Award Agreement, any
Award of Restricted Stock shall be subject to a vesting period of at least three
years following the date of grant, provided that vesting during a period of at
least one year following the date of grant is permissible if vesting is
conditioned upon the achievement of Performance Goals, and provided , further,
that an Award may vest in part on a pro rata basis (as specified in the
applicable Award Agreement) prior to the expiration of any vesting period. The
minimum vesting periods specified in the preceding sentence shall not apply:
(A) to Awards made in payment of earned performance-based Awards and other
earned cash-based incentive compensation; (B) upon a termination of employment
due to death, disability or retirement; (C) upon a Change of Control; (D) to a
Substitute Award that does not reduce the vesting period of the award being
replaced; or (E) to Awards involving an aggregate number of shares of Common
Stock not in excess of five percent of Shares available for grant as Restricted
Stock (together with all other Shares available for grant as Full-Value Awards).
Subject to the provisions of the Plan and the applicable Award Agreement, during
the Restriction Period, the Participant shall not be permitted to sell, assign,
transfer, pledge, or otherwise encumber Shares of Restricted Stock.

(c) If any applicable Performance Goals and/or continued service periods are
satisfied and the Restriction Period expires without a prior forfeiture of the
Shares of Restricted Stock for which legended certificates have been issued,
either (i) unlegended certificates for such Shares shall be delivered to the
Participant upon surrender of the legended certificates, or (ii) such Shares
shall be evidenced in such manner as the Committee may deem appropriate,
including book-entry registration or delivery to an account in the Participant’s
name at a broker designated by the Company.

6.3 Rights of Shareholder. Except as provided in the applicable Award Agreement,
the applicable Participant shall have, with respect to Shares of Restricted
Stock, all of the rights of a shareholder of the Company holding the class or
series of Common Stock that is the subject of the Restricted Stock, including,
if applicable, the right to vote the Shares and the right to receive any
dividends and other distributions, provided, however, that in no event shall a
dividend or other distribution or dividend equivalent be paid on
Performance-Based Restricted Stock until all applicable Performance Goals have
been attained and the Award has vested.

Section 7. Restricted Stock Units (Including Performance Units).

7.1 Nature of Award. Restricted Stock Units are Awards denominated in Shares
that will be settled, subject to the terms and conditions of the applicable
Award Agreement, (a) in cash, based upon the Fair Market Value of a specified
number of Shares, (b) in Shares, or (c) a combination thereof. “Performance
Units” are Restricted Stock Units, the vesting of which are subject to the
attainment of Performance Goals. In the event that the Committee grants
Performance Units, the performance levels to be achieved for each Performance
Period and the amount of the Award to be distributed shall be conclusively
determined by the Committee.

7.2 Terms and Conditions. Restricted Stock Units shall be subject to the
following terms and conditions:

(a) The Committee shall, prior to or at the time of grant, condition the grant,
vesting, or transferability of Restricted Stock Units upon the continued service
of the applicable Participant or the attainment of Performance Goals, or the
attainment of Performance Goals and the continued service of the applicable
Participant. In the event that the Committee conditions the grant or vesting of
Restricted Stock Units upon the attainment of Performance Goals (or the
attainment of Performance Goals and the continued service of the applicable
Participant), the Committee may, prior to or at the time of grant, designate
such an Award as a Qualified Performance-Based Award. The conditions for grant,
vesting or transferability and the other provisions of Restricted Stock Units
(including without limitation any Performance Goals applicable to Performance
Units) need not be the same with respect to each Participant. An Award of
Restricted Stock Units shall be settled as and when the Restricted Stock Units
vest or at a later time specified by the Committee or in accordance with an
election of the Participant, if the Committee so permits.

(b) Subject to the terms of the Plan and the applicable Award Agreement, any
Restricted Stock Units shall be subject to a vesting period of at least three
years following the date of grant, provided that vesting during a

 

11



--------------------------------------------------------------------------------

period of at least one year following the date of grant is permissible if
vesting is conditioned upon the achievement of Performance Goals, and provided ,
further, that Restricted Stock Units may vest in part on a pro rata basis (as
specified in the applicable Award Agreement) prior to the expiration of any
vesting period. The minimum vesting periods specified in the preceding sentence
shall not apply: (A) to Awards made in payment of earned performance-based
Awards and other earned cash-based incentive compensation; (B) upon a
termination of employment due to death, disability or retirement; (C) upon a
Change of Control; (D) to a Substitute Award that does not reduce the vesting
period of the award being replaced; or (E) to Awards involving an aggregate
number of shares of Common Stock not in excess of five percent of Shares
available for grant as Restricted Stock Units (together with all other Shares
available for grant as Full-Value Awards).

(c) Subject to the provisions of the Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, during the Restriction Period
the Participant shall not be permitted to sell, assign, transfer, pledge, or
otherwise encumber Restricted Stock Units.

(d) The Award Agreement for Restricted Stock Units may specify whether, to what
extent, and on what terms and conditions the applicable Participant shall be
entitled to receive current or deferred payments of cash, Shares, or other
property corresponding to the dividends payable on the Company’s Stock (subject
to Section 15.5 below), provided, however, that in no event shall a dividend or
other distribution or dividend equivalent be paid on a Performance Unit until
all applicable Performance Goals have been attained and the Award has vested.

Section 8. Other Stock-Based Awards (Including Other Stock-Based Performance
Awards). Other Stock-Based Awards may be granted under the Plan, provided that
any Other Stock-Based Awards that are Awards of Common Stock that are
unrestricted shall only be granted in lieu of other compensation due and payable
to the Participant. “Other Stock-Based Performance Awards” are Other Stock-Based
Awards, the vesting of which is subject to the attainment of Performance Goals.
In the event that the Committee grants Other Stock-Based Performance Awards, the
performance levels to be achieved for each Performance Period and the amount of
the Award to be distributed shall be conclusively determined by the Committee.
Subject to the terms of the Plan and the applicable Award Agreement, any Other
Stock-Based Award that is a Full-Value Award (and is not an Award of
unrestricted stock) shall be subject to a vesting period of at least three years
following the Grant Date; provided that a vesting period of at least one year is
permissible if vesting is conditioned upon the achievement of Performance Goals,
and provided , further, that any Other Stock-Based Award may vest in part on a
pro rata basis prior to the expiration of any vesting period. The minimum
vesting periods specified in the preceding sentence shall not apply: (A) to
Awards made in payment of earned performance-based Awards and other earned
cash-based incentive compensation; (B) upon a termination of employment due to
death, disability or retirement; (C) upon a Change of Control; (D) to a
Substitute Award that does not reduce the vesting period of the award being
replaced; or (E) to Awards involving an aggregate number of shares of Common
Stock not in excess of five percent of Shares available for grant as Other Stock
Based-Awards that are Full-Value Awards (together with all other Shares
available for grant as Full-Value Awards). In no event shall a dividend or other
distribution or dividend equivalent be paid on an Other-Stock Based Award that
is conditioned upon the achievement of Performance Goals until all applicable
Performance Goals have been attained and the Award has vested.

Section 9. Performance Cash Awards. Performance Cash Awards may be issued under
the Plan, for no cash consideration or for such minimum consideration as may be
required by applicable law, either alone or in addition to other Awards. A
“Performance Cash Award” is an Award entitling the recipient to payment of a
cash amount subject to the attainment of Performance Goals. The Committee may,
in connection with the grant of a Performance Cash Award, designate the Award as
a Qualified Performance-Based Award. The conditions for grant or vesting and the
other provisions of a Performance Cash Award (including without limitation any
applicable Performance Goals) need not be the same with respect to each
Participant. Performance Cash Awards may be paid in cash, Shares, other property
or any combination thereof, in the sole discretion of the Committee as set forth
in the applicable Award Agreement. The performance levels to be achieved for
each Performance Period and the amount of the Award to be distributed shall be
conclusively determined by the Committee.

 

12



--------------------------------------------------------------------------------

Section 10. Change of Control Provisions.

10.1 Impact of Event. Notwithstanding any other provision of this Plan to the
contrary, the provisions of this Section 10 shall apply in the event of a Change
of Control, unless otherwise provided in the applicable Award Agreement.

(a) Upon a Change of Control, (i) all then-outstanding Options and SARs shall
become fully vested and exercisable, and any Full-Value Award (other than a
Performance Award) shall vest in full, be free of restrictions, and be deemed to
be earned and immediately payable in an amount equal to the full value of such
Award, except in each case to the extent that another Award meeting the
requirements of Section 10.1(b) (any award meeting the requirements of
Section 10.1(b), a “Replacement Award”) is provided to the Participant pursuant
to Section 3.4 to replace such Award (any award intended to be replaced by a
Replacement Award, a “Replaced Award”), and (ii) any Performance Award that is
not replaced by a Replacement Award shall be deemed to be earned and immediately
payable in an amount equal to the full value of such Performance Award (with all
applicable Performance Goals deemed achieved at the greater of (x) the
applicable target level and (y) the level of achievement of the Performance
Goals for the Award as determined by the Committee not later than the date of
the Change of Control, taking into account performance through the latest date
preceding the Change of Control as to which performance can, as a practical
matter, be determined (but not later than the end of the Performance Period))
multiplied by a fraction, the numerator of which is the number of days during
the applicable Performance Period before the date of the Change of Control, and
the denominator of which is the number of days in the applicable Performance
Period; provided, however, that such fraction shall be equal to one in the event
that the applicable Performance Goals in respect of such Performance Award have
been fully achieved as of the date of such Change of Control.

(b) An Award shall meet the conditions of this Section 10.1(b) (and hence
qualify as a Replacement Award) if: (i) it is of the same type as the Replaced
Award; (ii) it has a Fair Market Value at least equal to the value of the
Replaced Award as of the date of the Change of Control; (iii) if the underlying
Replaced Award was an equity-based award, it relates, following the Change of
Control, to publicly traded equity securities of the Company or the Surviving
Corporation or the ultimate parent company which results from the Change of
Control; and (iv) its other terms and conditions are not less favorable to the
Participant than the terms and conditions of the Replaced Award (including the
provisions that would apply in the event of a subsequent Change of Control) as
of the date of the Change of Control. Without limiting the generality of the
foregoing, a Replacement Award may take the form of a continuation of the
applicable Replaced Award if the requirements of the preceding sentence are
satisfied. The determination whether the conditions of this Section 10.1(b) are
satisfied shall be made by the Committee, as constituted immediately before the
Change of Control, in its sole discretion.

(c) Upon a Termination of Employment of a Participant occurring in connection
with or during the two years following the date of a Change of Control, by the
Company other than for Cause or by the Participant for Good Reason, (i) all
Replacement Awards held by such Participant shall vest in full, be free of
restrictions, and be deemed to be earned and immediately payable in an amount
equal to the full value of such Replacement Award, and (ii) all Options and SARs
held by the Participant immediately before the Termination of Employment that
the Participant held as of the date of the Change of Control or that constitute
Replacement Awards shall remain exercisable until the earlier of (1) the third
anniversary of the Change of Control and (2) the expiration of the stated Term
of such Option or SAR; provided, that if the applicable Award Agreement provides
for a longer period of exercisability, that provision shall control.

10.2 Definition of Change of Control. For purposes of the Plan, a “Change of
Control” shall mean any of the following events:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Act) (a “Person”) becomes the Beneficial Owner (within the
meaning of Rule 13d-3 promulgated under the Act) or 30% or more of either
(i) the then-outstanding shares of Common Stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided that, for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change of Control: (1) an acquisition directly from the Company; (2) an
acquisition by the Company or a Subsidiary; (3) an acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary; (4) any acquisition by an underwriter temporarily holding securities
pursuant to an offering of such securities or (5) an acquisition pursuant to a
transaction that complies with Sections 10.2(c)(i), 10.2(c)(ii), and
10.2(c)(iii) below;

(b) Individuals who, on the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided that any person becoming a director subsequent to the Effective Date
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be considered an Incumbent Director; but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board; or

 

13



--------------------------------------------------------------------------------

(c) The consummation of a reorganization, merger, statutory share exchange or
consolidation (or similar corporate transaction) involving the Company or a
Subsidiary, the sale or other disposition of all or substantially all of the
Company’s assets, or the acquisition of assets or stock of another entity (a
“Business Combination”), unless immediately following such Business Combination:
(i) substantially all of the individuals and entities who were Beneficial
Owners, respectively, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the total voting
power of (A) the corporation resulting from such Business Combination (the
“Surviving Corporation”) or (B) if applicable, the ultimate parent corporation
that directly or indirectly has beneficial ownership of 80% or more of the
voting securities eligible to elect directors of the Surviving Corporation (the
“ Parent Corporation”), in substantially the same proportion as their ownership,
immediately prior to the Business Combination, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (ii) no
Person (other than any employee benefit plan (or related trust) sponsored or
maintained by the Surviving Corporation or the Parent Corporation), is or
becomes the Beneficial Owner, directly or indirectly, of 30% or more of the
outstanding shares of common stock and the total voting power of the outstanding
securities eligible to elect directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation) and (iii) at least a
majority of the members of the Board of the Parent Corporation (or, if there is
no Parent Corporation, the Surviving Corporation) following the consummation of
the Business Combination were Incumbent Directors at the time of the Board’s
approval of the initial agreement providing for such Business Combination; or

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

For the avoidance of doubt, any one or more of the above events may be effected
pursuant to (A) a compromise or arrangement sanctioned by the court under
section 201 of the Companies Act 1963 of the Republic of Ireland or (B) section
204 of the Companies Act 1963 of the Republic of Ireland.

10.3 Section 409A of the Code. Notwithstanding the foregoing, if any Award is
subject to Section 409A of the Code, (a) this Section 10 shall be applicable
only to the extent specifically provided in the Award Agreement and as permitted
pursuant to Section 11.6; and (b) in respect of any Award subject to
Section 409A of the Code, to the extent required to avoid an accelerated or
additional tax under Section 409A of the Code, in no event shall a Change of
Control be treated as having occurred if such event is not a “change in control
event” for purposes of Section 409A of the Code.

Section 11. Qualified Performance-Based Awards; Performance Cash Awards.

11.1 Qualified Performance-Based Awards. The provisions of this Plan are
intended to ensure that all Options and Stock Appreciation Rights granted
hereunder to any Participant who is or may be a “covered employee” (within the
meaning of Section 162(m)(3) of the Code) in the tax year in which such Option
or Stock Appreciation Right is expected to be deductible to the Company qualify
for the Section 162(m) Exemption, and all such Awards shall therefore be
considered Qualified Performance-Based Awards and this Plan shall be interpreted
and operated consistent with that intention. When granting any Award other than
an Option or Stock Appreciation Right, the Committee may designate such Award as
a Qualified Performance-Based Award, based upon a determination that (a) the
recipient is or may be a “covered employee” (within the meaning of
Section 162(m)(3) of the Code) with respect to such Award, and (b) the Committee
wishes such Award to qualify for the Section 162(m) Exemption, and the terms of
any such Award (and of the grant thereof) shall be consistent with such
designation. Within 90 days after the commencement of a Performance Period or,
if earlier, prior to the expiration of 25% of a Performance Period, the
Committee will designate one or more Performance Periods, determine the
Participants for the Performance Periods, and establish the Performance Goals
for the Performance Periods on terms consistent with Section 1.2(gg)(iii).

11.2 Performance Goals and Other Conditions. Each Qualified Performance-Based
Award (other than an Option or Stock Appreciation Right) shall be earned,
vested, and/or payable (as applicable) upon the achievement of one or more
Performance Goals, together with the satisfaction of any other conditions, such
as continued employment, as the Committee may determine to be appropriate.
Moreover, no Qualified Performance-Based Award may be amended, nor may the
Committee exercise any discretionary authority it may otherwise have under this
Plan with respect to a Qualified

 

14



--------------------------------------------------------------------------------

Performance-Based Award under this Plan, in any manner that would cause the
Qualified Performance-Based Award to cease to qualify for the Section 162(m)
Exemption; provided , that (i) the Committee may provide, either in connection
with the grant of the applicable Award or by amendment thereafter, that
achievement of such Performance Goals will be waived upon the death or
disability of the Participant (or under any other circumstance with respect to
which the existence of such possible waiver will not cause the Award to fail to
qualify for the Section 162(m) Exemption), and (ii) the provisions of Section 10
shall apply notwithstanding this Section 11.2.

11.3 Limits on Board and Administrator Authority. Neither the full Board nor the
Administrator shall be permitted to exercise authority granted to the Committee
to the extent that the grant or exercise of such authority to or by the Board or
the Administrator would cause an Award designated as a Qualified
Performance-Based Award not to qualify for, or to cease to qualify for, the
Section 162(m) Exemption.

11.4 Section 16(b). The provisions of this Plan are intended to ensure that no
transaction under the Plan is subject to (and not exempt from) the short-swing
recovery rules of Section 16(b) of the Act (“Section 16(b)”). Accordingly, the
composition of the Committee shall be subject to such limitations as the Board
deems appropriate to permit transactions pursuant to this Plan to be exempt
(pursuant to Rule 16b-3 promulgated under the Act) from Section 16(b), and no
delegation of authority by the Committee shall be permitted if such delegation
would cause any such transaction to be subject to (and not exempt from)
Section 16(b).

11.5 Awards Valid Notwithstanding Committee Composition. Notwithstanding any
other provision of the Plan to the contrary, if for any reason the appointed
Committee does not meet the requirements of Rule 16b-3 or Section 162(m) of the
Code, such noncompliance with the requirements of Rule 16b-3 and Section 162(m)
of the Code shall not affect the validity of Awards, grants, interpretations of
the Plan, or other actions of the Committee.

11.6 Section 409A of the Code.

(a) It is the intention of the Company that no Award shall be “deferred
compensation” subject to Section 409A of the Code, unless and to the extent that
the Committee specifically determines otherwise as provided in the immediately
following sentence, and the Plan and the terms and conditions of all Awards
shall be interpreted accordingly. The terms and conditions governing any Awards
that the Committee determines will be subject to Section 409A of the Code,
including any rules for elective or mandatory deferral of the delivery of cash
or Shares pursuant thereto and any rules regarding treatment of such Awards in
the event of a Change of Control, shall be set forth in the applicable Award
Agreement, and shall comply in all respects with Section 409A of the Code. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on a Participant by Section 409A of the Code or
damages for failing to comply with Section 409A of the Code.

(b) The intent of the parties is that payments and benefits under this Plan
comply with Section 409A of the Code, to the extent subject thereto, and
accordingly, to the maximum extent permitted, this Plan shall be interpreted and
administered to be in compliance therewith. Notwithstanding anything contained
herein to the contrary, a Participant shall not be considered to have terminated
employment with the Company for purposes of any payments under the Plan which
are subject to Section 409A of the Code until the Participant has incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. Each amount to be paid or benefit to be provided under this Plan shall
be construed as a separate identified payment for purposes of Section 409A of
the Code. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid an accelerated
or additional tax under Section 409A of the Code, amounts that would otherwise
be payable and benefits that would otherwise be provided pursuant to this Plan
during the six-month period immediately following a Participant’s separation
from service shall instead be paid on the first business day after the date that
is six months following the Participant’s separation from service (or, if
earlier, the Participant’s date of death). The Company makes no representation
that any or all of the payments described in this Plan will be exempt from or
comply with Section 409A of the Code and makes no undertaking to preclude
Section 409A of the Code from applying to any such payment.

Section 12. Term, Amendment, and Termination.

12.1 Effectiveness. The Effective Date of the Plan is June 20, 2013.

 

15



--------------------------------------------------------------------------------

12.2 Termination. The Plan will terminate on the tenth anniversary of the
Effective Date. Awards outstanding as of such termination date shall not be
affected or impaired by the termination of the Plan.

12.3 Amendment of Plan. The Board or the Committee may amend, alter, or
discontinue the Plan, but no amendment, alteration, or discontinuation shall be
made which would materially impair the rights of any Participant with respect to
a previously granted Award without such Participant’s consent, except such an
amendment made to comply with applicable law, including, without limitation,
Section 409A of the Code, Section 162(m) of the Code, Section 422 of the Code,
stock exchange rules or accounting rules. In addition, no such amendment shall
be made without the approval of the Company’s shareholders to the extent that
such approval is required by applicable law or by the listing standards of the
Applicable Exchange.

12.4 Amendment of Awards. Subject to Section 5.12, the Committee may
unilaterally amend the terms of any Award theretofore granted; provided,
however, that no such amendment shall cause a Qualified Performance-Based Award
to cease to qualify for the Section 162(m) Exemption. Subject to the foregoing,
the amendment authority of the Committee shall include, without limitation, the
authority to modify the number of Shares or other terms and conditions of an
Award; extend the term of an Award; accelerate the exercisability or vesting or
otherwise terminate any restrictions relating to an Award; accept the surrender
of any outstanding Award; and, to the extent not previously exercised or vested,
authorize the grant of new Awards in substitution for surrendered Awards;
provided, however that (a) the amended or modified terms are permitted by the
Plan as then in effect; (b) any Participant adversely affected by such amended
or modified terms shall have consented to such amendment or modification unless
such amendment is necessary to comply with applicable law, including, without
limitation, Section 409A of the Code, Section 162(m) of the Code, Section 422 of
the Code, stock exchange rules or accounting rules; and (c) the authority to
accelerate the exercisability or vesting or otherwise terminate restrictions
relating to an Award may be exercised only in connection with a Participant’s
death, disability or retirement, in connection with a Change of Control, or to
the extent such actions involve an aggregate number of shares of Common Stock
not in excess of 5% of the number of shares available for Awards.

Section 13. Forfeiture.

13.1 Forfeiture. Subject to applicable law, all Awards under this Plan shall be
subject to forfeiture or other penalties pursuant (a) to the Company’s Incentive
Compensation Forfeiture Policy, as amended from time to time, and (b) such other
forfeiture and/or penalty conditions and provisions as determined by the
Committee and set forth in the applicable Award Agreement.

13.2 Effect of Change of Control. Notwithstanding the foregoing provisions,
unless otherwise provided by the Committee in the applicable Award Agreement or
required by applicable law, this Section 13 shall not be applicable to any
Participant following a Change of Control.

Section 14. Unfunded Status of Plan. Unfunded Status; Committee Authority. It is
presently intended that the Plan will constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Shares or make payments; provided , that unless the Committee otherwise
determines, the existence of such trusts or other arrangements is consistent
with the “unfunded” status of the Plan.

Section 15. General Provisions.

15.1 Conditions for Issuance. The Committee may require each Participant
purchasing or receiving Shares pursuant to an Award to represent to and agree
with the Company in writing that such person is acquiring the Shares without a
view to the distribution thereof. The certificates for such Shares may include
any legend which the Committee deems appropriate to reflect any restrictions on
transfer. Notwithstanding any other provision of the Plan or agreements made
pursuant thereto, the Company shall not be required to issue or deliver any
certificate or certificates for Shares under the Plan prior to fulfillment of
all of the following conditions: (a) listing or approval for listing upon notice
of issuance of such Shares on the Applicable Exchange, (b) any registration or
other qualification of such Shares of the Company under any state or federal law
or regulation, or the maintaining in effect of any such registration or other
qualification which the Committee shall, in its absolute discretion upon the
advice of counsel, deem necessary or advisable, and (c) obtaining any other
consent, approval, or permit from any state or federal governmental agency which
the Committee shall, in its absolute discretion after receiving the advice of
counsel, determine to be necessary or advisable.

 

16



--------------------------------------------------------------------------------

15.2 Additional Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company or any Subsidiary or Affiliate from adopting other or
additional compensation arrangements for its employees.

15.3 No Contract of Employment. The Plan shall not constitute a contract of
employment, and adoption of the Plan shall not confer upon any employee any
right to continued employment, nor shall it interfere in any way with the right
of the Company or any Subsidiary or Affiliate to terminate the employment of any
employee at any time.

15.4 Required Taxes. No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal, state, local, or
foreign income or employment or other tax purposes with respect to any Award
under the Plan, such Participant shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local,
or foreign taxes of any kind required by law to be withheld with respect to such
amount. Unless otherwise determined by the Company, withholding obligations may
be settled with Shares, including Shares that are part of the Award that gives
rise to the withholding requirement, having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as the
Committee establishes and to the extent permissible under applicable law. The
obligations of the Company under the Plan shall be conditioned on such payment
or arrangements, and the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to such Participant. The Committee may establish such procedures
as it deems appropriate, including making irrevocable elections, for the
settlement of withholding obligations with Common Stock.

15.5 Limit on Dividend Reinvestment and Dividend Equivalents. Reinvestment of
dividends in additional Restricted Stock Units to be settled in Shares, and the
payment of Shares with respect to dividends to Participants holding Awards of
Restricted Stock Units, shall only be permissible if sufficient Shares are
available under Section 3 for such reinvestment or payment (taking into account
then outstanding Awards). In the event that sufficient Shares are not available
for such reinvestment or payment, such reinvestment or payment shall be made in
the form of a grant of Restricted Stock Units equal in number to the Restricted
Stock Units or Shares that would have been obtained by such payment or
reinvestment, the terms of which Restricted Stock Units shall provide for
settlement in cash and for dividend equivalent reinvestment in further
Restricted Stock Units on the terms contemplated by this Section 15.5.

15.6 Written Materials; Electronic Documents. Electronic documents may be
substituted for any written materials required by the terms of the Plan,
including, without limitation, Award Agreements.

15.7 Designation of Death Beneficiary. The Committee shall establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable in the event of such Participant’s death are to be
paid or by whom any rights of such Participant after such Participant’s death
may be exercised. If no beneficiary designation is in effect for a Participant
at the time or his or her death, any such amounts shall be paid to, and any such
rights may be exercised by, the estate of the Participant.

15.8 Subsidiary Employees. In the case of a grant of an Award to any employee of
a Subsidiary of the Company, the Company may, if the Committee so directs, issue
or transfer the Shares, if any, covered by the Award to the Subsidiary, for such
lawful consideration as the Committee may specify, upon the condition or
understanding that the Subsidiary will transfer the Shares to the employee in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan. All Shares underlying Awards that are forfeited or
canceled shall revert to the Company.

15.9 Governing Law. The Plan and all Awards made and actions taken thereunder
shall be governed by and construed in accordance with the laws of the State of
Minnesota, without reference to principles of conflict of laws.

15.10 Non-Transferability. Except as otherwise provided in Section 5.10 or by
the Committee, Awards under the Plan are not transferable except by will or by
laws of descent and distribution.

15.11 Foreign Employees and Foreign Law Considerations. The Committee may grant
Awards to Eligible Individuals who are foreign nationals, who are located
outside the United States, who are United States citizens or resident aliens on
global assignments in foreign nations, who are not compensated from a payroll
maintained in the United States, or who are otherwise subject to (or could cause
the Company to be subject to) legal or regulatory provisions of

 

17



--------------------------------------------------------------------------------

countries or jurisdictions outside the United States, on such terms and
conditions different from those specified in the Plan as may, in the judgment of
the Committee, be necessary or desirable to foster and promote achievement of
the purposes of the Plan, and, in furtherance of such purposes, the Committee
may make such modifications, amendments, procedures, or subplans as may be
necessary or advisable to comply with such legal or regulatory provisions.

15.12 No Rights to Awards; Non-Uniform Determinations. No Participant or
Eligible Individual shall have any claim to be granted any Award under the Plan.
The Company, its Affiliates, or the Committee shall not be obligated to treat
Participants or Eligible Individuals uniformly, and determinations made under
the Plan may be made by the Committee selectively among Participants and/or
Eligible Individuals, whether or not such Participants and Eligible Individuals
are similarly situated. Awards under a particular Section of the Plan need not
be uniform between and among Participants.

15.13 Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare, or benefit plan of the Company or any
Affiliate unless provided otherwise in such plan.

15.14 Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries or Affiliates.

15.15 Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

15.16 Fractional Shares. No fractional Shares shall be issued under the Plan.

15.17 Government and Other Regulations.

Notwithstanding any other provision of the Plan:

(a) No Participant who acquires Shares pursuant to the Plan may, during any
period of time that such Participant is an affiliate of the Company (within the
meaning of regulations promulgated pursuant to the Securities Act of 1933 (the
“1933 Act”)), offer or sell such Shares, unless such offer and sale are made
(i) pursuant to an effective registration statement under the 1933 Act, which is
current and includes the Shares to be sold, or (ii) pursuant to an appropriate
exemption from the registration requirements of the 1933 Act, such as that set
forth in Rule 144 promulgated under the 1933 Act.

(b) If at any time the Committee shall determine that the registration, listing,
or qualification of the Shares covered by an Award upon the Applicable Exchange
or under any foreign, federal, state, or local law or practice, or the consent
or approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of such Award or the purchase
or receipt of Shares thereunder, no Shares may be purchased, delivered, or
received pursuant to such Award unless and until such registration, listing,
qualification, consent, or approval shall have been effected or obtained free of
any condition not acceptable to the Committee. Any Participant receiving or
purchasing Shares pursuant to an Award shall make such representations and
agreements and furnish such information as the Committee may request to assure
compliance with the foregoing or any other applicable legal requirements. The
Company shall not be required to issue or deliver any certificate or
certificates for Shares under the Plan prior to the Committee’s determination
that all related requirements have been fulfilled. The Company shall in no event
be obligated to register any Shares or any other securities pursuant to the 1933
Act or applicable state or foreign law or to take any other action in order to
cause the issuance and delivery of such certificates to comply with any such
law, regulation, or requirement.

15.18 Additional Provisions. Each Award Agreement may contain such other terms
and conditions as the Committee may determine; provided that such other terms
and conditions are not inconsistent with the provisions of the Plan.

15.19 No Limitations on Rights of the Company. The grant of any Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassifications, or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell, or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft, grant, or assume Awards, other than
under the Plan, with respect to any person.

 

18



--------------------------------------------------------------------------------

15.20 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

15.21 Blackout Periods. Notwithstanding any other provision of this Plan or any
Award to the contrary, the Company shall have the authority to establish any
“blackout” period that the Company deems necessary or advisable with respect to
any or all Awards.

15.22 Irish Conditions for Issuance. Notwithstanding any other provision of this
Plan, (a) the Company shall not be obliged to issue any Shares pursuant to an
Award unless at least the par (nominal) value of such newly issued Share has
been fully paid in advance in accordance with applicable law (which requirement
may mean the holder of an Award is obliged to make such payment) and (b) the
Company shall not obliged to issue or deliver any Shares in satisfaction of
Awards until all legal and regulatory requirements associated with such issue or
delivery have been complied with to the satisfaction of the Committee.

 

19